Exhibit 10.5

PAETEC HOLDING CORP.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PAETEC Holding Corp., a Delaware corporation (the “Company”), hereby grants
stock units for shares of the common stock, par value $.01 per share, of the
Company (the “Stock”) to the Grantee named below, subject to the vesting
conditions set forth in the attached term sheet. Additional terms and conditions
of the Award are set forth in this cover sheet, in the attached term sheet
(together with this cover sheet and any schedules attached hereto, the
“Agreement”) and in the PAETEC Holding Corp. 2011 Omnibus Incentive Plan (the
“Plan”).

Grant Date: _________________________

Name of Grantee: _____________________

Number of Shares of Stock Covered by Grant: _________________

Purchase Price per Share: $0.00

Carefully review all of the terms and conditions described in the Agreement and
in the Plan, a copy of which has been provided to you. You are deemed to have
accepted the award as described in this Agreement and in the Plan and to agree
to all of the terms and conditions described in the Agreement and in the Plan.
Should you wish to reject the award and thereby forfeit any and all rights under
the Plan you must email stockoptions@paetec.com within 90 days after the Grant
Date.

PAETEC Holding Corp.

 

 

_______________________________

By: Mary K. O’Connell

Title: General Counsel and Secretary

Attachment

This is not a stock certificate or a negotiable instrument.

 

1 of 5



--------------------------------------------------------------------------------

PAETEC HOLDING CORP.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT TERM SHEET

 

Restricted Stock

Units/

Nontransferability

   This grant is an Award of Stock Units for shares of Stock set forth on the
cover sheet at the purchase price per share set forth on the cover sheet,
subject to the vesting conditions described below (the “Restricted Stock
Units”). The purchase price for the Restricted Stock Units is deemed paid by
your services to the Company. Your Restricted Stock Units may not be sold,
assigned, pledged, hypothecated or otherwise transferred, whether by operation
of law or otherwise, nor may the Restricted Stock Units be made subject to
execution, attachment or similar process. Vesting   

See Schedule 1 attached hereto.

Termination for Death or Disability    Notwithstanding the foregoing vesting
schedule, your right to the Stock under this Award will become 100% vested upon
your termination of Service, if your Service terminates as a result of your
death or Disability.

Termination for

Good Reason or

without Cause

   Notwithstanding the foregoing vesting schedule, your right to the Stock under
this Award will continue to vest for          years following your termination
from Service if your Service is terminated by you for Good Reason (as defined in
your Executive Confidentiality, Non-Solicitation, Non-Competition and Severance
Agreement dated                         , as amended from time to time (your
“Confidentiality Agreement”)) or by the Company without Cause (as determined by
the Board and defined in your Confidentiality Agreement) and satisfaction of any
performance-based conditions to vesting will be determined as if your employment
with the Company continued during such          year period, to the extent that
you continue to comply with the terms of your Confidentiality Agreement.

 

2 of 5



--------------------------------------------------------------------------------

Change in Control    Notwithstanding the foregoing vesting schedule, your right
to the Stock under this Award will vest immediately prior to the consummation of
a Change of Control Transaction (as defined in your Confidentiality Agreement)
regardless of whether the transaction is also a Corporate Transaction (as
defined in the Plan).

Forfeiture of

Unvested Stock

   In the event that your Service terminates for any reason other than your
death, Disability, Good Reason or without Cause, you will forfeit to the Company
all of the Stock subject to the Award that has not yet vested. Stock Issuance   
Upon the vesting of the Restricted Stock Units, the Company will issue to you
the Stock to which such vested Restricted Stock Units relate. The issuance of
your Stock under this Award will be evidenced in such a manner as the Committee,
in its discretion, will deem appropriate, including, without limitation,
book-entry or direct registration or issuance of one or more stock certificates.
You will have no further rights with regard to a Restricted Stock Unit once the
Stock related to such Restricted Stock Unit has been issued.

Withholding

Taxes

   You agree, as a condition of this Award, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this Award.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the payment of
dividends or the vesting of Stock arising from this Award, the Company will have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate. Subject to the prior
approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold Stock otherwise issuable to you or by
delivering to the Company Stock already owned by you. The Stock so delivered or
withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements. Retention Rights    Neither the Award
nor this Agreement gives you the right to be retained by the Company (or any
parent, Subsidiary or other Affiliate) in any capacity. The Company reserves
(and any parent, Subsidiary, or other Affiliate reserves) the right to terminate
your Service at any time and for any reason.

Stockholder

Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for the Stock relating to the Restricted Stock Units has
been issued (or an appropriate book entry or direct registration entry has been
made). You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each share of Stock
subject to the Award as of the record date for such dividend equal to the
per-Unit dividend paid on the Stock.

 

3 of 5



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend, reverse stock
split or a similar change in the Stock, the number of shares of Stock covered by
this Award will be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your Restricted Stock Units will be subject to
the terms of the agreement of merger, liquidation, or reorganization, in the
event that the Company is subject to such corporate activity, to the extent
specified in the Plan and not inconsistent with your Confidentiality Agreement.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Forum Selection    At
all times each party hereto: (1) irrevocably submits to the exclusive
jurisdiction of any New York court or Federal court sitting in New York;
(2) agrees that any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby will be heard and determined
in such New York or Federal court; (3) to the extent permitted by law,
irrevocably waives (i) any objection such party may have to the laying of venue
of any such action or proceeding in any of such courts, or (ii) any claim that
such party may have that any such action or proceeding has been brought in an
inconvenient forum; and (4) to the extent permitted by law, irrevocably agrees
that a final nonappealable judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this section entitled “Forum
Selection” will affect the right of any party hereto to serve legal process in
any manner permitted by law. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan. Unless such
capitalized terms are expressly defined in this Agreement (including, for
example, by reference to your Confidentiality Agreement), such capitalized terms
have the meanings set forth in the Plan.

 

This Agreement, the Plan and your Confidentiality Agreement constitute the
entire understanding between you and the Company regarding this Award. To the
extent there is any inconsistency between the terms of this Agreement and your
Confidentiality Agreement, the terms of your Confidentiality Agreement shall
govern. Nothing in this Agreement or the Plan shall affect your rights and
obligations under the Confidentiality Agreement. Any other agreements,
commitments or negotiations concerning this Award are superseded.

 

4 of 5



--------------------------------------------------------------------------------

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data include, but are not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By receiving the Award, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed
(including, with respect to non-U.S. resident Grantees, to the United States) to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.

Consent to

Electronic

Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Award, you agree that the Company may
deliver the Plan prospectus, the Company’s annual proxy materials and its annual
report to stockholders and other documents to you in an electronic format. If at
any time you would prefer to receive paper copies of these documents, as you are
entitled to, the Company would be pleased to provide copies. Please contact
Estacia Vosika, PAETEC Holding Corp., 704-319-1922, or stockoptions@paetec.com
to request paper copies of these documents.

By accepting this Award, you agree to all of the terms and conditions described
above and in the Plan.

 

5 of 5